Name: Commission Regulation (EEC) No 2072/87 of 14 July 1987 on the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 7. 87 Official Journal of the European Communities No L 194/17 COMMISSION REGULATION (EEC) No 2072/87 of 14 July 1987 on the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and , Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 13 (5) thereof, Whereas, pursuant to Commission Regulation (EEC) No 1826/87 (3), the levies for products referred to in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 were provisionally fixed as from 1 July 1987 on the basis of the threshold prices applicable on 30 June ; whereas the fixing of these levies, which was made subject to the deci ­ sions of the Council , was required by the absence of Regulations fixing the threshold prices and the monthly increases for the 1987/88 marketing year ; Whereas the threshold prices for cereals and for certain categories of flour, groats and meal for the 1987/88 year have been fixed by Council Regultions (EEC) No 1901 /87 (4), (EEC) No 1903/87 (*) and Commission Regu ­ lation (EEC) No 1943/87 (*), whereas the levies that were valid on a provisional basis should be confirmed or replaced and should be fixed on a definitive basis, HAS ADOPTED THIS REGULATION : Article 1 The levies to be collected on import of the products referred to in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/87 fixed in the Annex to Commission Regula ­ tions (EEC) No 1829/87Q, (EEC) No 1872/87 (8), (EEC) No 1881 /81 (9) and (EEC) No 1944/87 (10) are respectively replaced by those set out in the Annex to this Regulation and are fixed on a definitive basis as from 1 , 2, 3 and 4 July 1987 respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 July 1987. For the Commission Frans ANDRIESSEN Vice-President (4) OJ No L 182, 3 . 7. 1987, p. 42. 0 OJ No L 182, 3 . 7 . 1987, p. 45. ( «) OJ No L 185, 4 . 7 . 1987, p. 37. o OJ No L 174, 1 . 7. 1987, p. 1 . (8) OJ No L 178 , 2 . 7. 1987, p. 1 . O OJ No L 179, 3 . 7 . 1987, p. 6 . (10) OJ No L 185, 4. 7. 1987, p. 38 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . I1) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 173, 30 . 6 . 1987, p. 7. No L 194/ 18 Official Journal of the European Communities 15. 7. 87 ANNEX to the Commission Regulation of 14 July 1987 on the import levies on cereals and on wheat or rye flour, groats and meal applicable from 1 July 1987 (ECU/tonne) CCT heading No Description Levies Portugal Third country 10.01 B I Common wheat, and meslin _ - 177,05 10.01 B II Durum wheat 28,00 229,25 (') O 10.02 Rye 23,74 150,31 0 10.03 Barley 22,03 173,16 10.04 Oats 70,15 127,36 10.05 B Maize, other than hybrid maize for Il sowing 2,38 177,08 (2) (3) (8) 10.07 A Buckwheat 22,03 112,76 10.07 B Millet 22,03 122,74 (4) 10.07 C II Grain sorghum, other than hybrid lll sorghum for sowing 27,10 181,50 (4)O 10.07 D I Triticale 0 0 10.07 D II Canary seed ; other cereals 22,03 28,20 0 11.01 A Wheat or meslin flour 6,27 260,87 11.01 B Rye flour 46,24 223,44 1 1 .02 A I a) Durum wheat groats and meal 56,40 368,33 11.02 A lb) Common wheat groats and meal 6,78 ­ 281,74 (') where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (2) In accordance with Council Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories'. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne . (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . (*) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . 0 The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . f7) The levy applicable to rye shall be charged on imports of the product falling within subheading 1 0.07 D I (triti ­ cale). (8) The levy referred to in Article 1 of Council Regulation (EEC) No 2913/86 shall be fixed on the basis of an invita ­ tion to tender in accordance with Commission Regulation (EEC) No 3140/86. 15. 7. 87 Official Journal of the European Communities No L 194/19 Applicable from 2 July 1987 (ECU/tonne) CCT heading No Description Levies Portugal Third country 10.01 B I Common wheat, and meslin _ 177,05 10.01 B II Durum wheat 31,88 229,25 (') (*) 10.02 Rye 26,16 150,31 (*) 10.03 Barley 24,47 173,16 10.04 Oats 80,78 127,36 10.05 B Maize , other than hybrid maize for II sowing 5,29 175,33 (2) (3) (8) 10.07 A Buckwheat 24,47 112,76 10.07 B Millet 24,47 1 22,74 (4) 10.07 C II Grain sorghum, other than hybrid Il\ sorghum for sowing 29,71 183,78 00 10.07 D I Triticale 0 0 10.07 D II Canary seed ; other cereals 24,47 28,20 0 11.01 A Wheat or meslin flour 10,54 260,87 11.01 B Rye flour 49,63 223,44 11.02 A I a) Durum wheat groats and meal 62,41 368,33 11.02 A lb) Common wheat groats and meal 11,39 281,74 (') where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne. (2) In accordance with Council Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories'. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne . (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . (*) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . f7) The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triti ­ cale). (8) The levy referred to in Article 1 of Council Regulation (EEC) No 2913/86 shall be fixed on the basis of an invita ­ tion to tender in accordance with Commission Regulation (EEC) No 3140/86 . No L 194/20 Official Journal of the European Communities 15. 7. 87 Applicable from 3 July 1987 (ECU/tonne) CCT heading No Description Levies Portugal Third country 10.01 B I Common wheat, and meslin 178,20 10.01 B II Durum wheat 31,88 230,82 (') O 10.02 Rye 26,16 1 51,33 0 10.03 Barley 24,47 173,16 10.04 Oats 80,78 128,56 10.05 B Maize, other than hybrid maize for \ sowing 5,29 178,42 (2) (3) (8) 10.07 A Buckwheat 24,47 114,18 10.07 B Millet 24,47 124,11 0 10.07 C II Grain sorghum, other than hybrid ll sorghum for sowing 29,71 184,69 0 0 10.07 D I Triticale 0 0 10.07 D II Canary seed ; other cereals 24,47 30,79 0 11.01 A Wheat or meslin flour 10,54 262,48 11.01 B Rye flour 49,63 224,87 1 1 .02 A I a) Durum wheat groats and meal 62,41 370,77 11.02 A lb) Common wheat groats and meal 11,39 ' 283,48 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (2) In accordance with Council Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne . (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . (*) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . ( ®) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . Q The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triti ­ cale). (*) The levy referred to in Article 1 of Council Regulation (EEC) No 2913/86 shall be fixed on the basis of an invita ­ tion to tender in accordance with Commission Regulation (EEC) No 3140/86. 15 . 7. 87 Official Journal of the European Communities No L 194/21 Applicable from 4 July 1987 (ECU/tonne) CCT heading No Description Levies Portugal Third country 10.01 B I Common wheat, and meslin 178,20 10.01 B 11 Durum wheat 31,88 230,82 (') 0 10.02 Rye 26,16 151,33 ^ 10.03 Barley 24,47 173,16 10.04 Oats 80,78 128,56 10.05 B Maize, other than hybrid maize for \\ sowing 5,29 177,56 (2) (3) (8) 10.07 A Buckwheat 24,47 114,18 10.07 B Millet 24,47 124,11 0 10.07 C II Grain sorghum, other than hybrid \\\ sorghum for sowing 29,71 184,69 (4)0 10.07 D I Triticale 0 0 10.07 D II Canary seed ; other cereals 24,47 30,79 0 11.01 A Wheat or meslin flour 10,54 262,48 11.01 B Rye flour 49,63 224,87 11.02 A I a) Durum wheat groats and meal 62,41 370,77 11.02 A lb) Common wheat groats and meal 11,39 283,48 (') where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne. (2) In accordance with Council Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories'. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne . (*) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 %. (*) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . ( ®) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . f) The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triti ­ cale). (8) The levy referred to in Article 1 of Council Regulation (EEC) No 2913/86 shall be fixed on the basis of an invita ­ tion to tender in accordance with Commission Regulation (EEC) No 3140/86.